



NOTICE OF GRANT OF RESTRICTED STOCK AWARD
UNDER THE
COLUMBIA PROPERTY TRUST, INC.
2013 LONG-TERM INCENTIVE PLAN
 
GRANTEE:__________________________

This Notice of Grant of Restricted Stock Award evidences the award of
____________ restricted shares (each, an “Award Share,” and collectively, the
“Award Shares”) of the Common Stock of Columbia Property Trust, Inc., a Maryland
corporation (the “Company”), granted to you, _______________________, effective
as of January 1, 2017 (the “Grant Date”), pursuant to the Columbia Property
Trust, Inc. 2013 Long-Term Incentive Plan (the “Plan”) and conditioned upon your
agreement to the terms of the attached Restricted Stock Agreement (the
“Agreement”). This Notice of Grant of Restricted Stock Award constitutes part of
and is subject to the terms and provisions of the Agreement and the Plan, which
are incorporated by reference herein.
1.    Terminology. Unless otherwise provided in this Notice of Grant of
Restricted Stock Award, capitalized words used herein are defined in the
Glossary at the end of the Agreement.
2.    Vesting.
(a)    So long as your Service is continuous from the Grant Date through the
applicable date upon which vesting is scheduled to occur, 25% of the Award
Shares will vest and become nonforfeitable on each of the first, second, third
and fourth anniversary of the Grant Date, such that 100% of the Award Shares
will be vested and nonforfeitable on the fourth anniversary of the Grant Date.
(b)    All outstanding Award Shares that are then unvested will vest and become
nonforfeitable on the earliest date on which any of the following events occurs:
(i)    your death;
(ii)    the termination of your Service due to Disability;
(iii)    the Company’s termination of your Service without Cause;
(iv)    the termination of your Service due to Good Reason; or
(v)    a Qualified Change in Control.
(c)    Except for the circumstances, if any, described in Section 2(b) above,
your written employment contract with the Company in effect at the time of
issuance (if any) or as otherwise determined by the Administrator pursuant to
the Plan, none of the Award Shares will become vested and nonforfeitable after
your Service with the Company ceases.
3.    Termination of Service. If your Service with the Company ceases for any
reason, except as otherwise specified in Section 2, your written employment
contract with the Company in effect at the time at issue (if any) or as
otherwise determined by the Administrator pursuant to the Plan, all Award Shares
that are not then vested and nonforfeitable will be immediately forfeited by you
and transferred to the Company upon such cessation for no consideration.
IN WITNESS WHEREOF, the Company has caused this Notice of Grant of Restricted
Stock Award to be executed by its duly authorized officer.
Columbia Property Trust, Inc.
 
Date

I acknowledge that I have carefully read the Agreement and the prospectus for
the Plan. I agree to be bound by all of the provisions set forth in this Notice,
the Agreement and the Plan. I also consent to electronic delivery of all notices
or other information with respect to the Award Shares or the Company.
Signature of Grantee
 
Date

Enclosures: Restricted Stock Agreement





--------------------------------------------------------------------------------





Prospectus for the Columbia Property Trust, Inc. 2013 Long-Term Incentive Plan
Restricted Stock Agreement
Under the
Columbia Property Trust, Inc. 2013 Long-Term Incentive Plan
This Restricted Stock Agreement and all of the provisions of the Columbia
Property Trust, Inc. 2013 Long-Term Incentive Plan (the “Plan”) are incorporated
into your restricted stock award, the specifics of which are described on the
“Notice of Grant of Restricted Stock Award” (the “Notice”) that you received.
Once you have accepted the Notice in accordance with the instructions set forth
thereon, this Restricted Stock Agreement, the Plan and the Notice, taken
together, constitute a binding and enforceable contract respecting your
restricted stock award.
1.    Terminology. Capitalized terms and phrases used in this document that are
not otherwise defined in the Notice are defined in the Glossary at the end of
this Agreement or in the Plan.
2.    Vesting.
(a)    So long as your Service is continuous from the Grant Date through the
applicable date upon which vesting is scheduled to occur, the Award Shares will
become vested and nonforfeitable in accordance with the vesting schedule set
forth in the Notice.
(b)    All outstanding Award Shares that are then unvested will vest and become
nonforfeitable on the earliest date on which any of the following events occurs:
(i)    your death;
(ii)    the termination of your Service due to Disability;
(iii)    the Company’s termination of your Service without Cause
(iv)    the termination of your Service due to Good Reason; or
(v)    a Qualified Change in Control.
(c)    Except for the circumstances, if any, described in Section 2(b) above,
your written employment contract with the Company in effect at the time of
issuance (if any) or as otherwise determined by the Administrator pursuant to
the Plan, none of the Award Shares will become vested and nonforfeitable after
your Service with the Company ceases.
3.    Termination of Employment or Service.
(a)    If your Service with the Company ceases for any reason, except as
otherwise specified in Section 2, your written employment contract with the
Company in effect at the time at issue (if any) or as otherwise determined by
the Administrator pursuant to the Plan, all Award Shares that are not then
vested and nonforfeitable will be immediately forfeited by you and transferred
to the Company upon such cessation for no consideration. Any accrued dividends
attributable to such forfeited Award Shares shall also be forfeited if and when
the Award Shares are forfeited.
(b)    You acknowledge and agree that upon the forfeiture of any unvested Award
Shares in accordance with Section 3(a), (i) your right to vote and to receive
cash dividends on, and all other rights, title or interest in, to or with
respect to, the forfeited Award Shares shall automatically, without further act,
terminate and (ii) the forfeited Award Shares shall be returned to the Company.
You hereby irrevocably appoint (which appointment is coupled with an interest)
the Company as your agent and attorney-in-fact to take any necessary or
appropriate action to cause the forfeited Award Shares to be returned to the
Company, including without limitation executing and delivering stock powers and
instruments of transfer, making endorsements and/or making, initiating or
issuing instructions or entitlement orders, all in your name and on your behalf.
You hereby ratify and approve all acts done by the Company as such
attorney-in-fact. Without limiting the foregoing, you expressly acknowledge and
agree that any transfer agent for the Common Stock of the Company is fully
authorized and protected in relying on, and shall incur no liability in acting
on, any documents, instruments, endorsements, instructions, orders or
communications from the Company in connection with the forfeited Award Shares or
the transfer thereof, and that any such transfer agent is a third party
beneficiary of this Agreement.





--------------------------------------------------------------------------------





4.    Restrictions on Transfer.
(a)    Until an Award Share becomes vested and nonforfeitable, it may not be
sold, assigned, transferred, pledged, hypothecated or disposed of in any way
(whether by operation of law or otherwise), except by will or the laws of
descent and distribution, and shall not be subject to execution, attachment or
similar process.
(b)    Any attempt to dispose of any such Award Shares in contravention of the
restrictions set forth in Section 4(a) shall be null and void and without
effect. The Company shall not be required to (i) transfer on its books any Award
Shares that have been sold or transferred in contravention of this Agreement or
(ii) treat as the owner of Award Shares, or otherwise accord voting, dividend or
liquidation rights to, any transferee to whom Award Shares have been transferred
in contravention of this Agreement.
5.    Stock Certificates.
(a)    You are reflected as the owner of record of the Award Shares as of the
Grant Date on the Company’s books. The Company or agent appointed by the
Administrator will hold the share certificates for safekeeping, or the Company
may otherwise retain the Award Shares in uncertificated book entry form, until
the Award Shares become vested and nonforfeitable. Until the Award Shares become
vested and nonforfeitable, any share certificates representing such shares will
include a legend to the effect that you may not sell, assign, transfer, pledge,
or hypothecate the Award Shares. As soon as practicable after vesting of an
Award Share, the Company will continue to retain such Award Share in
uncertificated book entry form but remove the restrictions on transfer on its
books with respect to such Award Share. Alternatively, upon your request, the
Company will deliver a share certificate to you or deliver a share
electronically or in certificate form to your designated broker on your behalf,
for the vested Award Share.
(b)    You are not required to make any monetary payment (other than applicable
tax withholding, if any) as a condition to receiving the Award Shares, the
consideration for which shall be past services actually rendered or, if none,
future services to be rendered to the Company or for its benefit.
Notwithstanding the foregoing, if required by applicable state corporate law,
you shall furnish consideration in the form of cash or past services rendered to
the Company or for its benefit having a value not less than the par value of the
Award Shares.
6.    Tax Election and Tax Withholding.
(a)    You hereby agree to make adequate provision for foreign (non-United
States), federal, state and local taxes and social insurance contributions
required by law to be withheld, if any, which arise in connection with the grant
or vesting of the Award Shares. The Company shall have the right to deduct from
any compensation or any other payment of any kind due you (including withholding
the issuance or delivery of shares of Common Stock or redeeming vested Award
Shares) the amount of any foreign (non-United States), federal, state or local
taxes and social insurance contributions required by law to be withheld as a
result of the grant or vesting of the Award Shares in whole or in part;
provided, however, that the value of the shares of Common Stock withheld may not
exceed the statutory minimum withholding amount required by law. In lieu of such
deduction, the Company may require you to make a cash payment to the Company
equal to the amount required to be withheld. If you do not make such payment
when requested, the Company may refuse to issue any stock certificate under this
Agreement or otherwise release for transfer any such shares until arrangements
satisfactory to the Company for such payment have been made.
(b)    The Company may, in its sole discretion, permit or require you to
satisfy, in whole or in part, any withholding tax obligation which may arise in
connection with the Award Shares either by withholding from the shares to be
released upon vesting that number of shares, or delivering to the Company
already-owned shares, in either case having a fair market value equal to no more
than the amount necessary to satisfy the statutory minimum withholding amount
due. You hereby irrevocably appoint (which appointment is coupled with an
interest) the Administrator as your agent and attorney-in-fact to take any
necessary or appropriate action to cause a number of Award Shares determined in
accordance with the immediately preceding sentence to be returned to the
Company, including, without limitation, executing and delivering stock powers
and instruments of transfer, making endorsements and/or making, initiating or
issuing instructions or entitlement orders, all in your name and on your behalf.
You hereby ratify and approve all acts done by the Administrator as such
attorney-in-fact. Without limiting the foregoing, you expressly acknowledge and
agree that any transfer agent for the Common Stock of the Company is fully
authorized and protected in relying on, and shall incur no liability in acting
on, any documents, instruments, endorsements, instructions, orders or
communications from the Administrator in connection with such Award Shares or
the transfer thereof, and that any such transfer agent is a third party
beneficiary of this Agreement.





--------------------------------------------------------------------------------





(c)    You hereby acknowledge that you have been advised by the Company to seek
independent tax advice from your own advisors regarding the availability and
advisability of making an election under Section 83(b) of the Internal Revenue
Code of 1986, as amended, and that any such election, if made, must be made
within 30 days of the Grant Date. You expressly acknowledge that you are solely
responsible for filing any such Section 83(b) election with the appropriate
governmental authorities, irrespective of the fact that such election is also
delivered to the Company. You may not rely on the Company or any of its
officers, directors or employees for tax or legal advice regarding this award.
You acknowledge that you have sought tax and legal advice from your own advisors
regarding this award or have voluntarily and knowingly foregone such
consultation.
7.    Adjustments for Corporate Transactions and Other Events.
(a)    Stock Dividend, Stock Split and Reverse Stock Split. Upon a stock
dividend of, or stock split or reverse stock split affecting, the Common Stock,
the number of Award Shares and the number of such Award Shares that are
nonvested and forfeitable shall, without further action of the Administrator, be
adjusted to reflect such event. The Administrator shall make adjustments, in its
discretion, to address the treatment of fractional shares with respect to the
Award Shares as a result of the stock dividend, stock split or reverse stock
split; provided that such adjustments do not result in the issuance of
fractional Award Shares. Adjustments under this Section 7 will be made by the
Administrator, whose determination regarding such adjustments will be final,
binding and conclusive.
(b)    Binding Nature of Agreement. The terms and conditions of this Agreement
shall apply with equal force to any additional and/or substitute securities
received by you in exchange for, or by virtue of your ownership of, the Award
Shares, to the same extent as the Award Shares with respect to which such
additional and/or substitute securities are distributed, whether as a result of
any spin-off, stock split-up, stock dividend, stock distribution, other
reclassification of the Common Stock of the Company, or similar event, except as
otherwise determined by the Administrator. If the Award Shares are converted
into or exchanged for, or stockholders of the Company receive by reason of any
distribution in total or partial liquidation or pursuant to any merger of the
Company or acquisition of its assets, securities of another entity, or other
property (including cash), then the rights of the Company under this Agreement
shall inure to the benefit of the Company’s successor, and this Agreement shall
apply to the securities or other property (including cash) received upon such
conversion, exchange or distribution in the same manner and to the same extent
as the Award Shares.
8.    Non-Guarantee of Employment or Service Relationship. Nothing in the Plan
or this Agreement shall alter your at-will or other employment status or other
service relationship with the Company, nor be construed as a contract of
employment or service relationship between the Company and you, or as a
contractual right of you to continue in the employ of, or in a service
relationship with, the Company for any period of time, or as a limitation of the
right of the Company to discharge you at any time with or without cause or
notice and whether or not such discharge results in the forfeiture of any Award
Shares or any other adverse effect on your interests under the Plan.
9.    Rights as Stockholder. Except as otherwise provided in this Agreement with
respect to the nonvested and forfeitable Award Shares, you will possess all
incidents of ownership of the Award Shares, including the right to vote the
Award Shares and receive dividends and/or other distributions declared on the
Award Shares. All regular cash dividends on the Award Shares held by the Company
will be paid directly to you on the dividend payment date. If any dividends or
distributions are paid in shares, such shares will be held by the Company (or an
agent appointed by the Company) subject to the same restrictions on
transferability and forfeiture as the Award Shares with respect to which they
were granted.
10.    The Company’s Rights. The existence of the Award Shares shall not affect
in any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the Common Stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of the
Company's assets or business, or any other corporate act or proceeding, whether
of a similar character or otherwise.
11.    Notices. All notices and other communications made or given pursuant to
this Agreement shall be in writing and shall be sufficiently made or given if
hand delivered or mailed by certified mail, addressed to you at the address
contained in the records of the Company, or addressed to the Administrator, care
of the Company for the attention of its Corporate Secretary at its principal
executive office or, if the receiving party consents in advance, transmitted and
received via facsimile or other electronic transmission mechanism as may be
available to the parties.





--------------------------------------------------------------------------------





12.    Entire Agreement. This Agreement and the Notice contain the entire
agreement between the parties with respect to the Award Shares granted
hereunder, subject to any provision in your written employment or service
contract with the Company in effect at the time at issue (if any) with respect
to the vesting of or other terms applicable to the Award Shares. Any oral or
written agreements, representations, warranties, written inducements, or other
communications made prior to the execution of this Agreement with respect to the
Award Shares granted hereunder shall be void and ineffective for all purposes.
13.    Amendment. This Agreement and the Notice may be amended from time to time
by the Administrator in its discretion; provided, however, that this Agreement
may not be amended in a manner that would materially impair your rights with
respect to the Award Shares, as determined in the discretion of the
Administrator, except as provided in the Plan or in a written document signed by
each of the parties hereto.
14.    Conformity with Plan. This Agreement is intended to conform in all
respects with, and is subject to all applicable provisions of, the Plan.
Inconsistencies between this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan. In the event of any ambiguity in this
Agreement or any matters as to which this Agreement is silent, the Plan shall
govern. A copy of the Plan is available upon request to the Administrator.
15.    Governing Law. The validity, construction and effect of this Agreement,
and of any determinations or decisions made by the Administrator relating to
this Agreement, and the rights of any and all persons having or claiming to have
any interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Maryland, without regard to its provisions
concerning the applicability of laws of other jurisdictions. As a condition of
this Agreement, you agree that you will not bring any action arising under, as a
result of, pursuant to or relating to, this Agreement in any court other than a
federal or state court in Atlanta, Georgia, and you hereby agree and submit to
the personal jurisdiction and venue of such courts. You further agree that you
will not deny or attempt to defeat such personal jurisdiction or object to venue
by motion or other request for leave from any such court.
16.    Resolution of Disputes. Any dispute or disagreement which shall arise
under, or as a result of, or pursuant to or relating to, this Agreement shall be
determined by the Administrator in good faith in its sole discretion, and any
such determination or any other determination by the Administrator under or
pursuant to this Agreement and any interpretation by the Administrator of the
terms of this Agreement, will be final, binding and conclusive on all persons
affected thereby. You agree that before you may bring any legal action arising
under, as a result of, pursuant to or relating to, this Agreement you will first
exhaust your administrative remedies before the Administrator. You further agree
that in the event that the Administrator does not resolve any dispute or
disagreement arising under, as a result of, pursuant to or relating to, this
Agreement to your satisfaction, no legal action may be commenced or maintained
relating to this Agreement more than twenty-four (24) months after the
Administrator’s decision.
17.    Headings. The headings in this Agreement are for reference purposes only
and shall not affect the meaning or interpretation of this Agreement.
18.    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
19.    Electronic Delivery of Documents. By your signing this Agreement, you
(i) consent to the electronic delivery of this Agreement, all information with
respect to the Plan and the Award Shares and any reports of the Company provided
generally to the Company’s stockholders; (ii) acknowledge that you may receive
from the Company a paper copy of any documents delivered electronically at no
cost to you by contacting the Company by telephone or in writing; (iii) further
acknowledge that you may revoke your consent to the electronic delivery of
documents at any time by notifying the Company of such revoked consent by
telephone, postal service or electronic mail; and (iv) further acknowledge that
you understand that you are not required to consent to electronic delivery of
documents.
20.    No Future Entitlement. By your signing this Agreement, you acknowledge
and agree that: (i) the grant of these Award Shares is a one-time benefit which
does not create any contractual or other right to receive future grants of
stock, or compensation in lieu of stock grants, even if stock grants have been
granted repeatedly in the past; (ii) all determinations with respect to any such
future grants, including, but not limited to, the times when stock grants shall
be granted, the maximum number of shares subject to each stock grant, and the
times or conditions under which restrictions on such stock grants shall lapse,
will be at the sole discretion of the Administrator; (iii) the value of this
stock grant shall not be included in calculating any termination, severance,
resignation, redundancy, end of service payments or similar payments, or
bonuses, long-service awards, pension or retirement benefits; (iv) the vesting
of these Award Shares ceases upon termination of employment with the Company or
transfer of employment from the





--------------------------------------------------------------------------------





Company, or other cessation of eligibility for any reason, except as may
otherwise be explicitly provided in this Agreement; (v) the Company does not
guarantee any future value of these Award Shares; and (vi) no claim or
entitlement to compensation or damages arises if these Award Shares do not
increase in value and you irrevocably release the Company from any such claim
that does arise.
21.    Personal Data. For purposes of the implementation, administration and
management of the stock grant or the effectuation of any acquisition, equity or
debt financing, joint venture, merger, reorganization, consolidation,
recapitalization, business combination, liquidation, dissolution, share
exchange, sale of stock, sale of material assets or other similar corporate
transaction involving the Company (a “Corporate Transaction”), you consent, by
execution of this Agreement, to the collection, receipt, use, retention and
transfer, in electronic or other form, of your personal data by and among the
Company and its third party vendors or any potential party to a potential
Corporate Transaction. You understand that personal data (including but not
limited to, name, home address, telephone number, employee number, employment
status, social security number, tax identification number, date of birth,
nationality, job and payroll location, data for tax withholding purposes and
shares awarded, cancelled, vested and unvested) may be transferred to third
parties assisting in the implementation, administration and management of the
stock grant or the effectuation of a Corporate Transaction and you expressly
authorize such transfer as well as the retention, use, and the subsequent
transfer of the data by the recipient(s). You understand that these recipients
may be located in your country or elsewhere, and that the recipient’s country
may have different data privacy laws and protections than your country. You
understand that data will be held only as long as is necessary to implement,
administer and manage the stock grant or effect a Corporate Transaction. You
understand that you may, at any time, request a list with the names and
addresses of any potential recipients of the personal data, view data, request
additional information about the storage and processing of data, require any
necessary amendments to data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing the Company’s Secretary. You
understand, however, that refusing or withdrawing your consent may affect your
ability to accept a stock grant.
22.    Consideration for Award Shares. To ensure compliance with applicable
state corporate law, the Company may require you to furnish consideration in the
form of cash or cash equivalents equal to the par value of the Award Shares and
you hereby authorize the Company to withhold such amount from remuneration
otherwise due you from the Company.
23.    Recovery of Award Shares. The Award Shares shall be subject to any and
all policies, guidelines, codes of conduct, or other agreement or arrangement
adopted by the Company with respect to the recoupment, recovery or clawback of
compensation.
{Glossary begins on next page}







--------------------------------------------------------------------------------





GLOSSARY
(a)    “Administrator” means the Board of Directors of Columbia Property Trust,
Inc. or such committee or committees appointed by the Board to administer the
Plan.
(b)    “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with Columbia Property
Trust, Inc. (including but not limited to joint ventures, limited liability
companies and partnerships). For this purpose, “control” means ownership of 50%
or more of the total combined voting power or value of all classes of stock or
interests of the entity.
(c)    “Cause” has the meaning ascribed to such term or words of similar import
in your written employment or service contract with the Company as in effect at
the time at issue and, in the absence of such agreement or definition, means any
of the following: (i) any willful misconduct by you in connection with the
Company’s or any Subsidiary’s business or relating to your duties or a willful
violation of law by you in connection with the Company’s or any Subsidiary’s
business or relating to your duties; (ii) an act of fraud, conversion,
misappropriation or embezzlement by you with respect to the Company’s or any
Subsidiary’s assets or business or assets in the possession or control of the
Company or any Subsidiary; (iii) your conviction of, indictment for (or its
procedural equivalent) or entering a guilty plea or plea of no contest with
respect to a felony involving moral turpitude or related to the performance of
your duties or that materially impacts the Company; (iv) any act of dishonesty
committed by you in connection with the Company’s or any Subsidiary’s business
or relating to your duties; (v) the willful neglect of your material duties or
gross misconduct by you; (vi) substance abuse that, in the Administrator’s good
faith determination, materially interferes with the performance of your duties
to the Company or any Subsidiary; (vii) your material failure to (A) comply with
the Company’s reasonable and customary guidelines of employment or reasonable
and customary corporate governance guidelines or policies, including, without
limitation, any business code of ethics adopted by the Board, or (B) use good
faith efforts to comply with the directives of the Company (provided that such
directives are consistent with the material terms of applicable law and the
Company’s guidelines and policies); (viii) any other willful failure (other than
any failure resulting from incapacity due to physical or mental illness) by you
to perform your material duties ; or (ix) any breach of the provisions of any
restrictive covenants with the Company or any Subsidiary to which you may be
bound including, without limitation, covenants regarding confidentiality and
protection of intellectual property, non-solicitation, noncompetition,
nondisparagement, and Company policies; provided that no condition or
circumstance set forth in clause (vii), (viii) or (ix) shall constitute Cause
unless such condition or circumstance continues without cure, if curable,
reasonably satisfactory to the Administrator within thirty (30) days following
written notice thereof from the Company or any Subsidiary (except in the case of
a willful failure to perform your duties or a willful breach, which shall
require no notice or allow no such cure right). For purposes of the foregoing
sentence, no act, or failure to act, on your part shall be considered “willful”
unless you acted, or failed to act, in bad faith or without reasonable belief
that your act or failure to act was in the best interest of the Company or any
Subsidiary.
(d)    “Change in Control” means the occurrence of any of the following:
(i)    any “person,” including a “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act, but excluding the Company, any
entity controlling, controlled by or under common control with the Company, any
director, fiduciary or other person or entity holding securities under any
employee benefit plan or trust of the Company or any such entity, and you and
any “group” (as such term is used in Section 13(d)(3) of the Exchange Act) of
which you are a member), is or becomes, in connection with a transaction or
series of transactions, the “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding voting securities; or
(ii)    there shall occur any consolidation, merger or takeover of the Company
where the shareholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, shares representing in the aggregate fifty percent (50%) or more of
the combined voting power of the securities of the surviving entity or any
parent entity thereof, as applicable; or
(iii)    there shall occur: (i) any sale, lease, exchange, takeover or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, at least fifty percent
(50%) of the combined voting power of the voting securities of which are owned
by “persons” (as defined above) in substantially the same proportion as their
ownership of the





--------------------------------------------------------------------------------





Company immediately prior to such sale; or (ii) the approval by shareholders of
the Company of any plan or proposal for the liquidation, dissolution or takeover
of the Company; or
(iv)    the members of the Board on the Effective Date (the “Incumbent
Directors”) cease for any reason (other than due to death) to constitute at
least a majority of the members of the Board; provided, that any director whose
election, or nomination for election by the Company’s shareholders, was approved
by a vote of at least a majority of the members of the Board then still in
office who were then Incumbent Directors, shall be deemed to be an Incumbent
Director; provided, however, that any person who is elected as a director as a
result of, or in connection with: (i) any consolidation, merger, reorganization
or takeover of the Company or any similar transaction or series of related
transactions; or (ii) a solicitation of proxies by, or on behalf of, any person
other than the Board shall not constitute an Incumbent Director.
(e)    “Common Stock” means the common stock, $0.01 par value per share, of
Columbia Property Trust, Inc.
(f)    “Company” means Columbia Property Trust, Inc. and its Affiliates, except
where the context otherwise requires. For purposes of determining whether a
Change in Control has occurred, Company shall mean only Columbia Property Trust,
Inc.
(g)    “Disability” has the meaning ascribed to such term or words of similar
import in your written employment contract with the Company as in effect at the
time at issue, if any, and, in the absence of such contract, means a physical or
mental incapacity whereby you are unable for a period of six (6) consecutive
months or for an aggregate of nine (9) months in any twenty-four (24)
consecutive month period to perform the essential functions of your duties of
employment. The Administrator may require such proof of Disability as the
Administrator in its sole discretion deems appropriate and the Administrator’s
good faith determination as to whether you have suffered a Disability will be
final and binding on all parties concerned.
(h)    “Good Reason” shall exist where you give notice to the Board of the
occurrence of any of the following without your express written consent: (i) the
failure of the Company to pay or cause to be paid your base salary, annual cash
performance bonus or any other material compensation or benefits within five (5)
days of the date due; (ii) a material diminution in your status, including
title, position, duties, authority or responsibility; (iii) a material reduction
in your base salary, target cash bonus or target annual long-term incentive
award; (iv) the relocation of your principal office to a location more than 25
miles from its current location; or (e) the Company directs you to engage in any
unlawful activity. Notwithstanding the foregoing: (A) Good Reason shall not be
deemed to exist: (1) unless you give to the Company a written notice identifying
the event or condition purportedly giving rise to Good Reason expressly
referencing this definition of “Good Reason” within ninety (90) days of such
event or the initial existence of such condition; or (2) if the Company has in
good faith notified you of Cause to terminate your employment prior to you
identifying Good Reason; and (B) if there exists an event or condition that
constitutes Good Reason, then the Company shall have thirty (30) days from the
date notice of Good Reason is given to cure such event or condition and, if the
Company does so, such event or condition shall not constitute Good Reason
hereunder; and if the Company does not cure such event or condition within such
thirty (30)-day period, then you shall have sixty (60) business days thereafter
to give the Company notice of termination of employment on account thereof
(specifying a termination date no less than ten (10) days, nor more than thirty
(30) days, after the date of such notice of termination).
(i)    “Notice” means the Notice of Grant of Restricted Stock Award provided to
you by the Company setting forth the terms of a grant of Award Shares made to
you and that incorporates the terms of this document by reference.
(j)    “Qualified Change in Control” means a Change in Control transaction in
which the Company is not the surviving entity or as a result of which the
Company is no longer traded on a national securities exchange as contemplated by
Section 6(a) of the Securities Exchange Act of 1933.
(k)    “Service” means your employment or other service relationship with the
Company and its Affiliates, or their successors.
(l)    “You,” “Your.” You means the recipient of the Award Shares as reflected
in the first paragraph of this Agreement. Whenever the word “you” or “your” is
used in any provision of this Agreement under circumstances where the provision
should logically be construed, as determined by the Administrator, to apply to
the estate, personal





--------------------------------------------------------------------------------





representative, or beneficiary to whom the Award Shares may be transferred by
will or by the laws of descent and distribution, the words “you” and “your”
shall be deemed to include such person.
{End of the Agreement}



















--------------------------------------------------------------------------------





IMPORTANT FEDERAL TAX INFORMATION
INSTRUCTIONS REGARDING SECTION 83(b) ELECTIONS
1.
The 83(b) Election is irrevocable. The 83(b) Election is a voluntary election
that is available to you. It is your decision whether to file an 83(b) Election.



2.
If you choose to make an 83(b) Election, the 83(b) Election Form must be filed
with the Internal Revenue Service within 30 days of the Grant Date; no
exceptions to this deadline are made. You should send the election to the
internal revenue service center located at the address to which you send your
federal income tax return (IRS form 1040) based on your place of residence. The
election should be sent via certified mail with return receipt requested or a
delivery service that provides proof of delivery.



3.
You must deliver a copy of the 83(b) Election Form to the Corporate Secretary or
other designated officer of the Company as soon as practicable after you receive
proof that the original was received by the Internal Revenue Service.
Irrespective of the fact that a copy of your 83(b) Election Form is to be
delivered to the Company, you remain solely responsible for properly filing the
original with the Internal Revenue Service.



4.
In addition to making the filing under Item 2 above, you must attach a copy of
your 83(b) Election Form to your federal tax return for the taxable year that
includes the Grant Date. Applicable state law also may require you to attach a
copy of the 83(b) Election Form to any state income tax returns that you file
for that taxable year.



5.
If you make an 83(b) Election and later forfeit the Award Shares, you will not
be entitled to a refund of the taxes paid with respect to the gross income you
recognized under the 83(b) Election.



6.
You must consult your personal tax advisor before making an 83(b) Election. You
may not rely on this information, the Company, or any of the Company’s officers,
directors, or employees for tax or legal advice regarding the Award Shares or
the 83(b) Election. The election form attached to these instructions is intended
as a sample only. It must be tailored to your circumstances and may not be
relied upon without consultation with a personal tax advisor.






--------------------------------------------------------------------------------





SECTION 83(b) ELECTION FORM
Election Pursuant to Section 83(b) of the Internal Revenue Code to
Include Property in Gross Income in Year of Transfer
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:
1.    The name, address, and taxpayer identification number of the undersigned
are:
______________________________
______________________________
______________________________
___-__-____
2.    The property with respect to which the election is made is
_____________________ shares of Common Stock, par value $0.01 per share, of
__________________________________, a _________________ corporation (the
“Company”).
3.    The date on which the property was transferred was ________________, the
date on which the taxpayer received the property pursuant to a grant of
restricted stock.
4.    The taxable year to which this election relates is calendar year 20__.
5.    The property is subject to restrictions in that the property is not
transferable and is subject to a substantial risk of forfeiture until the
taxpayer vests in the property. The taxpayer will vest in ____ shares of Common
Stock on __________, 20__, in an additional ___ shares on __________, 20__, and
___ shares on __________, 20__, provided the taxpayer is in the employ of the
Company on such dates.
6.    The fair market value at the time of transfer (determined without regard
to any restrictions other than restrictions which by their terms will never
lapse) of the property with respect to which this election is being made is
$________________ per share; with a cumulative fair market value of
$______________.
7.    The taxpayer did not pay any amount for the property transferred.
8.    A copy of this statement was furnished to the Corporate Secretary or other
designated officer of the Company. The taxpayer rendered the services to
Columbia Property Trust, Inc. in connection with the transfer of the property
with respect to which this election is being made.
9.    This election is made to the same effect, and with the same limitations,
for purposes of any applicable state statute corresponding to Section 83(b) of
the Internal Revenue Code.
The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner of Internal Revenue.
Signed: _________________________________________________
Date:     __________________________





--------------------------------------------------------------------------------





Letter for filing §83(b) Election Form
[Date]
CERTIFIED MAIL
RETURN RECEIPT REQUESTED
***Please insert the IRS Service Center where you file your federal income tax
return below.***
Internal Revenue Service Center
_________________________________
_________________________________
_________________________________
                    
            
Re:    83(b) Election of [Name]
Social Security Number:    _______________________
Dear Sir/Madam:
Enclosed is an election under §83(b) of the Internal Revenue Code of 1986, as
amended, with respect to certain shares of stock of Columbia Property Trust,
Inc., a Maryland corporation, that were transferred to me on
___________________, 20__.
Please file this election.
Sincerely,


_________________________________
[Name]


cc: Corporate Secretary of Columbia Property Trust, Inc.







